Citation Nr: 0313020	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  94-32 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a nose injury.  

2.  Entitlement to service connection for claimed migraine 
headaches.  

3.  Entitlement to service connection for a claimed acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to April 
1986.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 RO decision, which 
denied service connection for residuals of a fractured nose; 
from an October 1992 RO decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for migraine headaches; and from 
RO decisions in October 1995 and July 1996, which denied 
service connection for a nervous condition and PTSD, 
respectively.  

In June 1998, the veteran testified at a hearing in 
Washington, D.C., before the undersigned Veterans Law Judge, 
who has been designated to make the final disposition of this 
proceeding for VA.  

In October 1998, the Board remanded the case to the RO for 
additional development.  

In a June 2002 decision, the Board determined, among other 
things, that new and material had been submitted to reopen a 
claim of service connection for migraine headaches.  The 
Board also indicated that it would be undertaking additional 
development on the veteran's now reopened claim, as well as 
on the claims of service connection for residuals of a 
fractured nose and an acquired psychiatric disorder to 
include PTSD, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  

As part of its development of the case, the Board made 
arrangements for the veteran to undergo VA examinations.  
Soon after the VA examinations were conducted in April 2003, 
the Court in D.A.V. et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003), invalidated certain provisions promulgated by VA 
authorizing the Board to, among other things, undertake 
additional development in a case without having to remand the 
case to the RO for completion of such action.  

Of relevance to the instant case, the Court invalidated 38 
C.F.R. §19.9(a)(2) on the basis that it, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the veteran's waiver.  

However, in view of the favorable action taken hereinbelow, 
it is not necessary to remand the case to the RO for its 
consideration of the evidence that the Board obtained when it 
undertook additional development of the case.  

Also in the June 2002 decision, the Board noted that the 
veteran's representative, in a May 2002 statement, appeared 
to raise additional issues concerning increased ratings and 
service connection.  Again, these issues have not yet been 
addressed by the RO and are not before the Board for 
appellate consideration.  




FINDINGS OF FACT

1.  The veteran's current residuals of a nose injury, 
manifested by nasal osteal obstruction, are shown as likely 
as not to have had their clinical onset during his period of 
active military service.  

2.  The veteran's current migraine headaches are shown as 
likely as not to have had their clinical onset during his 
period of active military service.  

3.  The veteran's current psychiatric disorder, diagnosed as 
adjustment disorder with depressed mood, is shown as likely 
as not to be related etiologically to his period of active 
military service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
residuals of a nose injury, manifested by nasal osteal 
obstruction, are due to disease or injury that was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by migraine headaches is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  

3.  By extending the benefit of the doubt to the veteran, his 
psychiatric disability, diagnosed as adjustment disorder with 
depressed mood, is due to disease or injury that was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The VCAA and the implementing regulations, which are 
applicable to the issues on appeal, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
require VA to notify the claimant and the claimant's 
representative of any information (and any medical or lay 
evidence) not previously provided to the Secretary that is 
necessary to substantiate the claim.  

The claims file shows that, through its discussions in the 
Rating Decisions, Statements of the Case, and Supplemental 
Statements of the Case, the RO has notified him of the 
evidence needed to substantiate his claims.  Further, in a 
February 2001 letter, the RO informed the veteran of what 
information or evidence was needed from him and what the VA 
would do to assist him.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred, seeking and 
obtaining examinations regarding the issues at hand, and 
providing him with the opportunity for two hearings (in 
January 1995 at the RO and in June 1998 in Washington, D.C.).    

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses and organic diseases of the 
nervous system, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  


1.  Residuals of a Fractured Nose

The veteran contends that he has a current disability that 
resulted from a fracture of his nose in service.  In 
statements and testimony, he maintains that he broke his nose 
in a boxing match in service but did not seek medical 
attention for it.  

The service medical records do not show evidence of 
complaints, treatment or diagnosis of a nose injury.  The 
veteran has submitted a statement, dated in December 1992, 
from a fellow serviceman who corroborates his claim.  

The friend indicated that he served with the veteran, 
witnessed the veteran's nose injury during a boxing match, 
and heard the doctor tell the veteran that his nose was 
broken and needed treatment at the hospital.  He stated that 
the veteran did not want to go for treatment as he did not 
want to miss a boxing tournament the following week, and that 
the next day the veteran's "nose was huge and both eyes were 
black."  

The post-service, the veteran was examined at the VA in 
January 1993, and his diagnosis was history of a fractured 
nasal septum.  A February 1996 VA outpatient record indicates 
that he had a deviated septum with recurrent sinus 
infections.  However, a VA hospital record dated in April 
1996 indicates that, in an examination, the veteran had no 
septal deviation.  

To clarify the nature and etiology of the claimed residuals 
of a fractured nose, the veteran underwent a VA ear, nose, 
and throat (ENT) examination in April 2003.  The examiner 
diagnosed him with nasal osteal obstruction by crushing of 
the septum, which "more likely than not" was a result of a 
boxing accident while serving on a boxing team in service.  

The examiner stated that, although sinus films showed normal 
aeration, clinical examination favored the veteran's version 
of nasal airway obstruction, as evidenced by the deformity of 
the nose.  

The Board has considered the veteran's contentions as well as 
his medical history.  Despite the lack of service medical 
evidence showing a nose injury, the Board finds that there is 
convincing evidence to show that the veteran as likely as not 
has current residual disability from a nose injury, 
manifested by nasal osteal obstruction, that was incurred in 
military service.  

Of particular significance in the record are the statement of 
a fellow serviceman, who witnessed the nose injury in service 
and the veteran's refusal to seek treatment, and the opinion 
of the VA examiner on the April 2003 ENT examination, which 
relates the veteran's current nose condition to an in-service 
injury.  

In view of the foregoing, the Board concludes that the 
evidence is at least in equipoise.  The evidence demonstrates 
that the veteran currently has residuals of a nose injury, 
manifested by nasal osteal obstruction, which as likely as 
not were incurred in service.  Thus, by extending the benefit 
of the doubt to the veteran, his claim of service connection 
is granted.  


2.  Migraine Headaches

The veteran contends that he has current headaches that began 
in service.  In statements and testimony, he maintains that 
his headaches were related to his service-connected cervical 
spine disability that was the result of a February 1983 
parachute jump accident wherein he sustained a neck injury.    

The service medical records do not show evidence of a chronic 
headache condition, although there are one or two notations 
of headache complaints.  On his April 1986 physical 
examination for discharge purposes, the veteran reported 
severe or frequent headaches.  

The post-service, the veteran was examined at the VA in June 
1986, at which time he complained of headaches for three 
years.  His diagnosis was headaches having no neurological 
sequelae.  

On an October 1991 VA orthopedic consultation, his diagnosis 
was headaches due to cervical spondylosis.  After 1991, VA 
and private records show that he sporadically complained of 
having headaches.  

To clarify the nature and etiology of the claimed headaches, 
the veteran underwent a VA neurological examination in April 
2003.  The examiner diagnosed the veteran with myofasciitis 
of the right paravertebral muscle group, medial deltoid, and 
trapezius muscle groups with temporal nerve damage, resulting 
in recurrent severe neuromigrainous headaches and neck pain 
with paravertebral spasms.  

The examiner opined that the constant headaches were "more 
likely than not" directly related to the impact of the 
veteran's parachute collapse in February 1981, combined with 
repetitive head blows including neck "snapping" in his 
years as a boxer with his boxing team in service in Germany.  

The examiner concluded that the combination of the veteran's 
boxing injuries, migrainous neuropathy along the temporal 
nerve, and myofasciitis were "more likely than not" 
comorbid service-connected causes for his recurrent severe 
prostrating headaches.  

In an ENT VA examination in April 2003, that same examiner 
also diagnosed the veteran with daily headaches and neuralgic 
migrainous headaches, opining that they were "more likely 
than not" due to temporal nerve and cervical whiplash type 
injuries incurred in his boxing career from blows to the head 
(despite unremarkable CT scans).  

The Board has considered the veteran's contentions as well as 
his medical history.  Despite the lack of service medical 
evidence showing a chronic headache condition, the Board 
finds that there is convincing evidence to show that the 
veteran as likely as not has current migraine-type headaches 
that were incurred in military service.  

In that regard, the Board finds persuasive the service 
discharge physical examination in April 1986, on which the 
veteran reported severe headaches; the June 1986 VA 
examination, on which he was diagnosed with headaches; 
subsequent VA records, which show sporadic complaints of 
headaches; and the opinions of the VA examiner in the April 
2003 ENT and neurological examinations, which relate the 
veteran's current migraine headaches to service.  

In view of the foregoing, the Board concludes that the 
evidence is at least in equipoise, demonstrating that the 
veteran currently has migraine headaches that were incurred 
in service.  Thus, by extending the benefit of the doubt to 
the veteran, his claim of service connection is granted.  


3.  Acquired Psychiatric Disorder

The veteran contends that he has a current psychiatric 
disorder that is related to service.  In statements and 
testimony, he asserts that he experiences periods of 
depression and was once treated for a nervous breakdown when 
he attempted suicide.  He asserts that he becomes depressed 
due to the pain he suffers from other physical disabilities 
incurred in service.  

The service medical records do not show evidence of a chronic 
psychiatric disorder.  

The post-service private and VA medical evidence shows that 
the veteran's diagnosis varied.  There is no clear diagnosis 
of PTSD -- only a diagnosis of rule out PTSD in a May 1996 VA 
evaluation.  His other diagnoses include those of adjustment 
disorder with depressed mood (as a result of loss of physical 
function) in January 1993, depression in January 1995, major 
depressive episode (possibly secondary to his chronic pain 
syndrome) in 1995-1996, dysthymia in March 1997, and 
adjustment disorder in July 1997.  

From March to April 1996, the veteran was hospitalized at VA 
after he barricaded himself in his house and threatened 
suicide.  A psychological evaluation was performed, and the 
veteran was diagnosed with major depressive episode with 
psychotic features, with episode of agitated depression.  

To clarify the nature and etiology of the claimed psychiatric 
disorder, the veteran underwent a VA psychiatric examination 
in April 2003.  The examiner diagnosed the veteran with 
adjustment disorder with depressed mood, opining that such 
diagnosis was the direct result of a back injury that he 
sustained while in the military.  (The veteran is service-
connected for residuals of a low back injury and cervical 
strain.)  

The Board has considered the veteran's contentions as well as 
his medical history.  Despite the lack of service medical 
evidence showing a chronic psychiatric disorder, the Board 
finds that there is convincing evidence to show that the 
veteran as likely as not has a current acquired psychiatric 
disorder, diagnosed as adjustment disorder with depressed 
mood, due to his injury in service.  

In that regard, the persuasive evidence includes medical 
records showing diagnosis of and treatment for a chronic 
psychiatric disorder, and the opinion of the VA examiner in 
the April 2003, which relates the veteran's current 
adjustment disorder with depressed mood to his service 
incurred injury.  There is no other medical opinion of record 
that is contrary to that furnished by the April 2003 
examiner, who based such opinion on a complete review of the 
claims folder.  

In view of the foregoing, the Board concludes that the 
evidence is at least in equipoise, demonstrating that the 
veteran currently has a psychiatric disorder, diagnosed as 
adjustment disorder with depressed mood is due to the service 
incurred injury.  Thus, by extending the benefit of the doubt 
to the veteran, his claim of service connection is granted.  



ORDER

Service connection for the residuals of a nose injury is 
granted.  

Service connection for migraine headaches is granted.  

Service connection for an acquired psychiatric disorder, 
diagnosed as adjustment disorder with depressed mood, is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

